DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the final office action on the merits of Application No. No. 17/389,328 filed on 7/29/2021. Amendment filed on 12/17/2021 has been acknowledged. Claims 1, 3-5, 7-11, 13-18 are currently pending and have been considered below. Claim 1 and 11 are independent claims. Claims 1, 5, 7-9, 11, 13, 15, and 16 have been amended. Claims 2, 6, 12, and 19 have been cancelled.

Claim Objections  
Claim 13 is objected to because of the following informalities:  
Claim 13:
Claim 13 is directed to a driving method and should depend on claim 11 rather than claim 10.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claims 1 and 11 recite the new limitation " the sun gear (S) and the sun wheel front gear (52) are respectively located on both sides of the rotating inner ring gear (parallel gear) along the axial direction of the input shaft " in line 22- 23, which is not supported by the specification or drawing. Therefore the limitations must be cancelled from the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 8:
Claim 8 recites the limitation "the electronic control device" in line 4. Claim 8 depends on claim 5 which does not recite any electronic control device, however, claim 7 recites “an electronic control device”. Claim 8 should depend on claim 7 rather than claim 5.
Claim 9:
Claim 9 recites the limitation "the electronic control device" in line 3. Claim 9 depends on claim 8 which has similar issue, however, claim 7 recites “an electronic control device”.
Claim 17:
Claim 17 recites the limitation "the electronic control device" in line 3 and “the input control line” in line 3.  Claim 17 depends on claim 14 which does not recite any electronic control device and input control line, however, claim 15 recites the both limitations. Claim 17 should depend on claim 15 rather than claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 11 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kozo (JP H07135701 A) (hereinafter “Kozo”). (English translation attached, relied upon)
Regarding claim 1, Kozo discloses a transmission device (fig. 12) capable of cooperating with a dual-power source, 

wherein the transmission device includes a planetary gear assembly (e.g. 15) driven by the dual-power source (e.g. M1, M2)
the planetary gear assembly includes a sun gear (S), a rotating inner ring gear (R) and a planetary gear (P) engaged between the sun gear and the rotating inner ring gear; 
the input shaft (12) is connected with the sun gear (S);
the dual-power source (M1, M2) is configured to drive the sun gear (S) to rotate in a first direction with respect to its own rotation axis through the input shaft (12); 
the dual-power source (M1, M2) is connected with the rotating inner ring gear (R) and drives the rotating inner ring gear to rotate in a second direction opposite to the first direction with respect to its own rotation axis, at the same time, the planetary gear (P) rotates in the second direction with respect to its own rotation axis; 
the rotation direction of the planetary gear around the input shaft depends on the linear speed V1 of pitch circle motion of the rotating inner ring gear and the linear speed V2 of pitch circle motion of the sun gear;
wherein the dual-power source includes a first power source (M2) and a second power source (M1); 
the first power source (M2)is configured to drive the sun gear (S) through the input shaft (12); the second power source (M1) is configured to drive the rotating inner ring gear (R);
23a sun wheel front gear (e.g. 52) is arranged on the input shaft (e.g. 53); an input shaft gear (e.g. 51) driven by the first power source (e.g. M2) is engaged with the sun wheel front gear (52)to drive the sun gear (S);
the input shaft (e.g. 12, 53) is arranged to pass through the rotating inner ring gear (R); 
the sun gear (S) and the sun wheel front gear (52) are respectively located on both sides of the rotating inner ring gear (parallel gear) along the axial direction of the input shaft.
Regarding claim 3, Kozo discloses the transmission device capable of cooperating with the dual-power source according to claim 1, wherein the planet gear (15) is installed on a planetary gear holder (CR).  
an output shaft (16) is arranged on the planetary gear holder (CR); the sun gear (S) and the rotating inner gear ring (R) are arranged coaxially; 22 
the output shaft (16) and the input shaft (e.g. 12, 53)are arranged coaxially. 
Regarding claim 11, Kozo teaches a driving method for driving a transmission device (fig. 12), wherein the transmission device includes dual-power source (e.g. 11, M1, M2); 
the dual-power source drives a planetary gear assembly (e.g. 15), the planetary gear assembly includes a sun gear (S), a rotating inner ring gear (R) and a planetary gear (P) engaged between the sun gear and the rotating inner ring gear; 
the dual-power source (M2)includes an input shaft (e.g. 12, 53); connecting the input shaft with the sun gear; the dual-power source drives the sun gear to rotate in a first direction relative to its own rotation axis through the input shaft ; 
the dual-power source (M1) is connected with the rotating inner ring gear (R) and drives the rotating inner ring gear to rotate in a second direction opposite to the first direction with respect to its own rotation axis, at the same time, the planetary gear rotates in the second direction with respect to its own rotation axis; (e.g. see col. 4, line 2-67)

wherein the dual-power source includes a first power source (M2) and a second power source (M1); 
the first power source (M2) drives the sun gear (S) through the input shaft (12);
 the second power source (M1) drives the rotating inner ring gear (R); 
arranging a sun wheel front gear (52) on the input shaft (53); 
an input shaft gear (51) driven by the first power source (M2) engages with the front sun wheel gear (52) so as to drive the sun gear (S);
 the input shaft (e.g. 12, 53) is arranged to pass through the rotating inner ring gear (R);
 the sun gear (S) and the sun wheel front gear (52) are respectively located on both sides of the rotating inner ring gear (parallel gear) along the axial direction of the input shaft.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10, 13, and 14, are rejected under 35 U.S.C. 103 as being unpatentable by Kozo (JP H07135701 A) (hereinafter “Kozo”)(English translation attached, relied upon) in view of Zhang (US 20060009323 A1).
Regarding 4, Kozo discloses all the elements of the invention according to claim 3, but fails to disclose when the linear speed V1 > the linear speed V2, the rotation direction of the planetary gear and the planetary gear holder around the input shaft is opposite to the rotation direction of the input shaft, the rotation direction of the output shaft itself is opposite to the rotation direction of the input shaft, and the tooth surface clearance between the tooth surface of the planetary gear and the tooth surface of the rotating inner ring gear which meshes with the planetary gear is located at one side of the teeth of the planetary gear only; when the linear speed V1 < the linear speed V2, the rotation direction of the planetary gear and the planetary gear holder around the input shaft is the same as the rotation direction of the input shaft, the rotation direction of the output shaft itself is the same as the rotation direction of the input shaft, and the tooth surface clearance between the tooth surface of the planetary gear and the tooth surface of the rotating inner ring gear which meshes with the planetary gear being maintained on said side of the teeth of the planetary gear; when the linear speed V1 =the linear speed V2, the rotation speed of the planetary gear and the planetary gear holder around the input shaft is zero, and the rotation speed of the output shaft itself is zero.
Zhang discloses the transmission device (fig. 1) capable of cooperating with the dual-power source wherein
 when the linear speed V1 > the linear speed V2, the rotation direction of the planetary gear and the planetary gear holder around the input shaft is opposite to the rotation direction 
 when the linear speed V1 < the linear speed V2, the rotation direction of the planetary gear and the planetary gear holder around the input shaft is the same as the rotation direction of the input shaft, the rotation direction of the output shaft itself is the same as the rotation direction of the input shaft, and the tooth surface clearance between the tooth surface of the planetary gear and the tooth surface of the rotating inner ring gear which meshes with the planetary gear being maintained on said side of the teeth of the planetary gear; (see fig. 7)
when the linear speed V1 =the linear speed V2, the rotation speed of the planetary gear and the planetary gear holder around the input shaft is zero, and the rotation speed of the output shaft itself is zero. (see fig. 9)
22 It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kozo to employ variable speed ratios and rotation direction as taught by Zhang in order to adjust the torque output and the direction of the planetary gear rotation as operated.
As modified, the transmission device would have variable speed ratios and rotation directions.
Regarding claim 10, Kozo discloses all the elements of the invention according to claim 1, but fails to disclose the vehicle is an electric-driven vehicle.

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kozo to employ electric-driven vehicle as taught by Zhang in order to improve fuel efficiency and reduce emission. (see para 0007 of Zhang)
As modified, the transmission device would have been used in electric-driven variable.
Regarding claim 13, Kozo teaches the driving method as modified according to claim 10, wherein installing the planetary gear on the planetary gear holder (CR); arranging the output shaft (16) on the planetary gear holder; setting the sun gear (S) and the rotating inner gear ring (R) coaxially; setting the output shaft (16) and the input shaft (e.g. 12, 53) coaxially.
Regarding claim 14, Kozo discloses all the elements of the invention according to claim 13, but fails to disclose when the linear speed V1 > the linear speed V2, the rotation direction of the planetary gear and the planetary gear holder around the input shaft is opposite to the rotation direction of the input shaft, the rotation direction of the output shaft itself is opposite to the rotation direction of the input shaft, and the tooth surface clearance between the tooth surface of the planetary gear and the tooth surface of the rotating inner ring gear which meshes with the planetary gear is located at one side of the teeth of the planetary gear only; when the linear speed V1 < the linear speed V2, the rotation direction of the planetary gear and the planetary gear holder around the input shaft is the same as the rotation direction of the input shaft, the rotation direction of the output shaft itself is the same as the rotation direction of the input shaft, and the tooth surface clearance between the tooth surface of the planetary gear and the tooth surface of the rotating inner ring gear which meshes with the planetary gear 
Zhang discloses the transmission device (fig. 1) capable of cooperating with the dual-power source wherein
25 when the linear speed V1 > the linear speed V2, the rotation direction of the planetary gear and the planetary gear holder around the input shaft is opposite to the rotation direction of the input shaft, the rotation direction of the output shaft itself is opposite to the rotation direction of the input shaft, the tooth surface clearance between the tooth surface of the planetary gear and the tooth surface of the rotating inner ring gear which engages with the planetary gear is only located at one side of the teeth of the planetary gear; (see fig. 11)
when the linear speed V1 < the linear speed V2, the rotation direction of the planetary gear and the planetary gear holder around the input shaft is the same as the rotation direction of the input shaft, the rotation direction of the output shaft itself is the same as the rotation direction of the input shaft, and the tooth surface clearance between the tooth surface of the planetary gear and the tooth surface of the rotating inner ring gear which engages with the planetary gear being maintained on said side of the teeth of the planetary gear; (see fig. 7)
when the linear speed V1 = the linear speed V2, the rotation speed of the planetary gear and the planetary gear holder around the input shaft is zero, and the rotation speed of the output shaft itself is zero. (see fig. 9)
 22 It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kozo to employ variable speed ratios and rotation direction as taught by Zhang in order to adjust the torque output and the direction of the planetary gear rotation as operated.
As modified, the transmission device would have variable speed ratios and rotation directions.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable by Kozo (JP H07135701 A) (hereinafter “Kozo”)(English translation attached, relied upon) in view of Wenthen et al. (US 8795117 B2) (hereinafter “Wenthen”).
Regarding claim 5, Kozo teaches all the elements of the transmission device capable of cooperating with the dual-power source according to claim 3, but fails to disclose wherein a parallel gear is arranged on the rotating inner gear ring; an inner ring gear driven by the second power source is engaged with the parallel gear to drive the rotating inner ring gear.
Wenthen discloses a transmission device (fig. 7) capable of cooperating with a dual-power source, wherein a parallel gear (72) is arranged on the rotating inner gear ring; an inner ring gear (76)  driven by the second power source (42b)  is engaged with the parallel gear to drive the rotating inner ring gear (50b) so that the output gear ratio provided to the output shaft can be varied (see abstract) and thereby, enhance the gear drive’s efficiency and power density (see col. 3, line 62-67 and col. 4, line 1-7).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kozo to employ variable speed ratios and rotation direction as taught by Wenthen in order to vary the output gear ratio and thereby, enhance the gear drive’s efficiency and power density.

 Claims 7, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kozo (JP H07135701 A) (hereinafter “Kozo”) in view of Wenthen et al. (US 8795117 B2) (hereinafter “Wenthen”)  and further in view of Jun et al. (CN105150819 A). (English version of translation has been used)
Regarding claims 7 and 8, Kozo/ Wenthen teaches the transmission device capable of cooperating with the dual-power source according to claim 5, Kozo further teaches wherein the first power source (e.g. 11) is a constant power output, and the second power source (e.g. M1) is a variable speed power output, wherein when the second power source (e.g. M1) drives the rotating inner ring gear (e.g. R) to rotate and an electronic control device (e.g. 32, see fig. 35).
 However, Kozo/Wenthen fails to disclose an electronic control device processes the error of loss of rotation or instability of the first power source at different power through an input control line and the movement data of the rotating inner ring gear is transmitted to the electronic control device through a real-time data acquisition line which is connected with the second power source; the electronic control device controls and adjusts the power output of the second power source through the real-time data acquisition line under the internal programming or processing of external instructions, so as to make the output shaft reach various speeds required when it is in working condition.
 Jun discloses a dual-motor power device for electric vehicle (fig.2) wherein an electronic control device processes (e.g. 9, 11) the instability of the first power source (e.g. 4) at 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kozo/Wenthen to employ control device as taught by Jun so that the control device would be able to maintain the target coupling mode with a high efficiency.
As modified, the transmission device would have an electronic control device that processes the instability of the first power source at different power through an input control line and the movement data of the rotating inner ring gear is transmitted to the electronic control device through a real-time data acquisition line which is connected with the second power source; the electronic control device controls and adjusts the power output of the second power source through the real-time data acquisition line under the internal processing of external instructions.
Regarding claim 9, Kozo/ Wenthen teaches the transmission device capable of cooperating with the dual-power source according to claim 8, Kozo further teaches wherein the first power source (e.g. M2) is a variable speed power output and an electronic control device (e.g. ECU 32, 34, see fig. 35) controls the power output of the first power source (M2), but fails through an input control line. 
Jun discloses a dual-motor power device for electric vehicle (fig.2) wherein the first power source (e.g. 1, 4) is a variable speed power output, and the electronic control device controls (e.g. 9, 11) the power output of the first power source (e.g. 1, 4) through an input control line (e.g. line between 1 and 9 and line between 4 and 11). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kozo/ Wenthen to employ control device as taught by Jun so that the control device would be able to maintain the target coupling mode with a high efficiency.
As modified, the transmission device would have wherein the first power source is a variable speed power output, and the electronic control device controls the power output of the first power source through an input control line.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kozo (JP H07135701 A) (hereinafter “Kozo”) in view of Jun et al. (CN105150819 A). (English version of translation has been used)
Regarding claims 15 and 16, Kozo teaches the driving method as modified according to claim 11, wherein setting the first power source (e.g. 11) as a constant power output, and setting the second power source (M1) as variable speed power output, wherein when the second power source (e.g. M1) drives the rotating inner ring gear (e.g. R) to rotate and an electronic control device (e.g. 32, see fig. 35).
However, Kozo fails to disclose an electronic control device processes the error of loss of rotation or instability of the first power source at different power through an input control 
Jun discloses a dual-motor power device for electric vehicle (fig.2) wherein an electronic control device processes (e.g. 9, 11) the instability of the first power source (e.g. 4) at different power through an input control line (e.g. line between power source 4 and control device 11); wherein the movement data of the rotating inner ring gear (has no element numeral)  is transmitted to the electronic control device (e.g. 9, 11) through a real-time data acquisition line (the line between 1 to 9) which is connected with the second power source (e.g. 1); the electronic control device controls and adjusts the power output of the second power source through the real-time data acquisition line under the internal programming or processing of external instructions, so as to make the output shaft reach various speeds required when it is in working condition.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kozo to employ control device as taught by Jun so that the control device would be able to maintain the target coupling mode with a high efficiency.
As modified, the transmission device would have an electronic control device that processes the instability of the first power source at different power through an input control line and transmitting the motion data of the rotating inner ring gear to the electronic control 
 Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over being unpatentable over Kozo (JP H07135701 A) (hereinafter “Kozo”) ) in view of Zhang (US 20060009323 A1) as set forth in the rejection of claim 14 and further in view of Jun et al. (CN105150819 A) (English version of translation has been used).
Regarding claim 17, Kozo/Zhang teaches the driving method (fig. 12) according to claim 14, Kozo further teaches wherein setting the first power source (e.g. M2) is a variable speed power output and an electronic control device (e.g. ECU 32, 34, see fig. 35) controls the power output of the first power source (M2), but fails to disclose the electronic control device controls the power output of the first power source through an input control line. 
Jun discloses a dual-motor power device for electric vehicle (fig.2) wherein the first power source (e.g. 1, 4) is a variable speed power output, and the electronic control device controls (e.g. 9, 11) the power output of the first power source (e.g. 1, 4) through an input control line (e.g. line between 1 and 9 and line between 4 and 11). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kozo/Zhang to employ control device as taught by Jun so that the control device would be able to maintain the target coupling mode with a high efficiency.
 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable by Kozo (JP H07135701 A) (hereinafter “Kozo”)(English translation attached, relied upon) in view of Zhang (US 20060009323 A1) as set forth in the rejection of claim 14 and further in view of Wenthen et al. (US 8795117 B2) (hereinafter “Wenthen”).
Regarding claim 18, Kozo/Zhang teaches all the elements of the driving method as modified according to claim 14, but fails to disclose wherein arranging a parallel gear on the rotating inner gear ring; an inner ring gear driven by the second power source engages with the parallel gear to drive the rotating inner ring gear.
Wenthen discloses a transmission device (fig. 7) capable of cooperating with a dual-power source, wherein arranging a parallel gear (72) on the rotating inner gear ring; an inner ring gear (76) driven by the second power source (42b) engages with the parallel gear to drive the rotating inner ring gear (50b) so that the output gear ratio provided to the output shaft can be varied (see abstract) and thereby, enhance the gear drive’s efficiency and power density (see col. 3, line 62-67 and col. 4, line 1-7).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kozo/Zhang to employ variable speed ratios and rotation direction as taught by Wenthen in order to vary the output gear ratio and thereby, enhance the gear drive’s efficiency and power density.


Remarks and Response
Applicant's arguments filed December 17, 2021 have been fully considered but they are not persuasive per the reasons set forth below. The claim rejections on 112(b) of the claims 1, 11, 8, 13, 16 have been withdrawn since the claim has been amended, but rejections on 112(b) of claims 9 and 17 have been maintained since the amendment claims did not overcome the rejections.

Response to Arguments
Regarding claim 1 and 11, applicant argues “Based on the pending independent claims 1 and 11, Applicant amends claims 1 and 11 to incorporate the feature of "the input shaft is arranged to pass through the rotating inner ring gear; the sun gear and the sun wheel front gear are respectively located on both sides of the rotating inner ring gear along the axial direction of the input shaft" and claim 6 into claim 1 to further distinguish over the prior art. In addition, the feature of "the input shaft is arranged to pass through the rotating inner ring gear; the sun gear and the sun wheel front gear are respectively located on both sides of the rotating inner ring gear along the axial direction of the input shaft" and claim 19 into claim 11 to overcome the defect of lack of novelty. 

Fiqure 1 of D3 also does not disclose the technical feature that "the sun pear and the sun wheel front pear are respectively located on both sides of the rotatinq inner rinq pear alonq the axial direction of the input shaft". Therefore, the combined references of D1 and D3 could not render the claims obvious. 
In addition, D1 fails to disclose "the relationship among the directions in which the sun gear 35, the planetary gear 28 and the internal gear 29 rotate around their own rotation axes", nor does it disclose the technical content that "the rotational movement direction (revolution direction) of the planetary gear 28 around the input shaft depends on the linear velocity of the pitch circle movement of the internal gear 29 and the linear velocity of the pitch circle movement of the sun gear 35". Moreover, D1 does not address the technical problem to be solved by the present invention, "when the planetary gear frequently changes the direction of motion, the fixed inner ring gear tooth surface will be frequently impacted by two forces in different directions. Even if the fit clearance between gears is smaller, the tooth surface clearance between teeth is also frequently converted. As the gears wear, the tooth surface clearance between the teeth will accelerate to expand, which will lead to failure of RV Reducer". 
Therefore, D1 fails to disclose or suggest the inventive point of the present invention, that is, "the dual power source is configured to drive the sun gear (3) to rotate in the first direction relative to its own rotation axis through the input shaft (14); the dual power source is connected with the rotating ring gear (4) and drives the rotating ring gear (4) to rotate in a 
Moreover, D1 fails to solve the technical problems and realize the corresponding technical advantage of the invention, i.e. "[0034] One of the features of the transmission device with dual-power source according to the present disclosure is that the key problem that the tooth surface clearance (also known as backlash) generated when the teeth of the planetary gear and the teeth of the inner ring gear engaged during the operation of the planetary gear transmission is fundamentally eliminated by applying the mechatronics combination structure according to the present disclosure. In particular, it solves the problems of vibration, noise, wear and other defects caused by the impact between teeth caused by backlash when the gear frequently changes the direction of motion, thus prolonging the service life of the transmission device and ensuring the operation accuracy"; [0036] In the dual-power transmission device according to the present disclosure, when the rotation direction of the sun gear, planetary gear and rotating inner ring gear themselves remain unchanged, the output shaft can easily rotate 
forward or reverse (as shown in Fig. 2), while the backlash between the teeth is only left on one side, and the force direction between the teeth is also unchanged, so the backlash between the teeth will not be changed due to the frequently changing direction of the output shaft. Because the teeth and teeth are in close mesh on only one side, no impact force caused by backlash 
This is not persuasive. New ref Kozo (JP H07135701 A) has been used to reject the amendment claims. Please see the new rejections of the independent claims 1, 11 and the dependent claims. As such the examiner respectfully disagrees.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Farhana Pervin whose telephone number is 571-272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        


/F. P/Examiner, Art Unit 3655